DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed November 2, 2021, is a continuation of U.S. Patent Application No. US 17/000,058, filed August 21, 2020, which issued as U.S. Patent No. US 11,195677 B2 on December 7, 2921.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yarwood (US 3,790,944).
Yarwood does not explicitly disclose a method, but Yarwood does disclose all the steps claimed below (see below), which suggests that Yarwood comprises a method for the benefit of enabling the invention of Yarwood to perform all the steps disclosed below;

it would have been obvious to one of ordinary skill in the art at the time if the effective filing date of the application to have configured the invention of Yarwood in the foregoing manner because that would have enabled the method to perform all the steps disclosed below;

comprising: 

receiving an indication that a portion of a three-way switch is in a first position (col. 7, lines 21-40; FIG. 2:  27, 46); 

causing, based on the indication that the portion of the three-way switch is in the first position, at least one security system policy to be activated (col. 7, lines 21-40);

receiving an indication that the portion of the three-way switch is in a second position (col. 7, lines 37-45; FIG. 2:  45); and 

causing, based on the indication that the portion of the three-way switch is in the second position, the at least one security system policy to be deactivated (col. 7, lines 30-40).

	Regarding claim 2, Yarwood discloses determining, based on the indication that the portion of the three-way switch is in the first position, that an entry point barrier is ajar (col. 7, lines 21-37), wherein causing, based on the indication that the portion of the three-way switch is in the first position, the at least one security system policy to be activated comprises causing, based on the determination that the entry point barrier is ajar, the at least one security system policy to be activated.  (col. 7, lines 21-40; FIG. 2:  21)
	Regarding claim 3, Yarwood discloses determining, based on the indication that the portion of the three-way switch is in the second position, that an entry point barrier is closed (col. 7, lines 21-37; Yarwood discloses that the three-way switch is in the second position until a door is opened), wherein causing, based on the indication that the portion of the three-way switch is in the second position, the at least one security system policy to be deactivated comprises causing, based on the determination that the entry point barrier is closed, the at least one security system policy to be deactivated (col. 7, lines 21-40; Yarwood discloses that when the door is closed and the three-way switch is in the second position, the alarm is shut off.).
	Regarding claim 4, Yarwood discloses that the portion of the three-way switch comprises a magnetic element.  (col. 4, lines 17-26)
	Regarding claim 5, Yarwood discloses that the at least one security system policy comprises at least one of causing a surveillance device to be activated, causing an alarm to be emitted at one or both of a user device or a control unit of a security system, causing a notification to be sent to one or both of the user device or the control unit of the security system, or causing a security system status to change.  (col. 4, lines 10-15; col. 7, lines 30-40)
	Regarding claim 6, Yarwood discloses that the first position is a neutral position and wherein the second position comprises the portion of the three-way switch being in contact with a first conductive point of the three-way switch.  (col. 7, lines 21-40)
	Regarding claim 7, Yarwood discloses: 
receiving an indication that the portion of the three-way switch is in a third position (col. 7, lines 21-40); 

determining, based on the indication that the portion of the three-way switch is in the third position, that an entry point barrier is open and a fault is present in a security system zone associated with the entry point barrier (col. 7, lines 21-40); and

causing, based on the determination that the entry point barrier is open and the fault is present in the security system zone, at least one further security system policy to be activated (col. 7, lines 21-40).

	Regarding claim 8, Yarwood discloses that the at least one further security system policy comprises at least one of causing an alarm to be activated or causing a security system status to change.  (col. 7, lines 30-40)
	Regarding claim 9, Yarwood discloses:
Yarwood does not explicitly disclose a method, but Yarwood does disclose all the steps claimed below (see below), which suggests that Yarwood comprises a method for the benefit of enabling the invention of Yarwood to perform all the steps disclosed below;

it would have been obvious to one of ordinary skill in the art at the time if the effective filing date of the application to have configured the invention of Yarwood in the foregoing manner because that would have enabled the method to perform all the steps disclosed below; 

comprising:

receiving an indication that a portion of a three-way switch is in a first position (col. 7, lines 21-40; FIG. 2:  27, 46); 

determining, based on the indication that the portion of the three-way switch is in the first position, that an entry point barrier is ajar (col. 7, lines 21-37); and 

causing, based on the determination that the entry point barrier is ajar, at least one security system policy to be activated (col 7, lines 30-40).

	Regarding claim 10, Yarwood discloses receiving an indication that the portion of the three-way switch is in a second position (col. 7, lines 21-37; Yarwood discloses that the three-way switch is in the second position until a door is opened); and causing, based on the indication that the portion of the three-way switch is in the second position, the at least one security system policy to be deactivated (col. 7, lines 21-40; Yarwood discloses that when the door is closed and the three-way switch is in the second position, the alarm is shut off).
	Regarding claim 11, Yarwood discloses determining, based on the indication that the portion of the three-way switch is in the second position, that the entry point barrier is closed (col. 7, lines 21-40; Yarwood discloses that when the door is closed and the three-way switch is in the second position, the alarm is shut off), wherein causing, based on the indication that the portion of the three-way switch is in the second position, the at least one security system policy to be deactivated comprises causing, based on the determination that the entry point barrier is closed, the at least one security system policy to be deactivated (col. 7, lines 21-40; Yarwood discloses that when the door is closed and the three-way switch is in the second position, the alarm is shut off).
	Regarding claim 12, Yarwood discloses that the portion of the three-way switch comprises a magnetic element.  (col. 4, lines 17-26)
	Regarding claim 13, Yarwood discloses that the at least one security system policy comprises at least one of causing a surveillance device to be activated, causing an alarm to be emitted at one or both of a user device or a control unit of a security system, causing a notification to be sent to one or both of the user device or the control unit of the security system, or causing a security system status to change.  (col. 4, lines 10-15; col. 7, lines 30-40)
	Regarding claim 14, Yarwood discloses that the first position is a neutral position.  (col. 7, lines 21-40)
	Regarding claim 15, Yarwood discloses: 
receiving an indication that the portion of the three-way switch is in a second position (col. 7, lines 37-47); 

determining, based on the indication that the portion of the three-way switch is in the second position, that the entry point barrier is open and a fault is present in a security system zone associated with the entry point barrier (col 7, lines 21-47); and

causing, based on the determination that the entry point barrier is open and the fault is present in the security system zone, at least one further security system policy to be activated (col. 4, lines 10-15; col. 7, lines 21-40).

	Regarding claim 16, Yarwood discloses:
		
Yarwood does not explicitly disclose a method, but Yarwood does disclose all the steps claimed below (see below), which suggests that Yarwood comprises a method for the benefit of enabling the invention of Yarwood to perform all the steps disclosed below;
it would have been obvious to one of ordinary skill in the art at the time if the effective filing date of the application to have configured the invention of Yarwood in the foregoing manner because that would have enabled the method to perform all the steps disclosed below; 

comprising:

receiving an indication that a portion of a three-way switch is in a first position (col. 7, lines 21-33); 

causing, based on the indication that the portion of the three-way switch is in the first position, at least one security system policy to be activated (col. 7, lines 30-35);

receiving an indication that the portion of the three-way switch is in a second position (col. 7, lines 33-40); and 

causing, based on the indication that the portion of the three-way switch is in the second position, at least one further security system policy to be activated (col. 7, lines 35-40).

	Regarding claim 17, Yarwood discloses determining, based on the indication that the portion of the three-way switch is in the first position, that an entry point barrier is ajar (col. 7, lines 21-40), wherein causing, based on the indication that the portion of the three-way switch is in the first position, the at least one security system policy to be activated comprises causing, based on the determination that the entry point barrier is ajar, the at least one security system policy to be activated (col. 7, lines 21-40).
	Regarding claim 18, Yarwood discloses determining, based on the indication that the portion of the three-way switch is in the second position, that an entry point barrier is open (col. 7, lines 21-37), wherein causing, based on the indication that the portion of the three-way switch is in the second position, the at least one further security system policy to be activated comprises causing, based on the determination that the entry point barrier is open, the at least one further security system policy to be activated (col. 7, lines 30-40).
	Regarding claim 19, Yarwood discloses that the portion of the three-way switch comprises a magnetic element.  (col. 4, lines 17-26)
	Regarding claim 20, Yarwood discloses that the at least one security system policy comprises at least one of causing a surveillance device to be activated, causing an alarm to be emitted at one or both of a user device or a control unit of a security system, causing a notification to be sent to one or both of the user device or the control unit of the security system, or causing a security system status to change, and wherein the at least one further security system policy comprises at least one of causing the alarm to be activated or causing the security system status to change.  (col. 4, lines 10-15; col. 7, lines 30-40)

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689